Citation Nr: 0518579	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-09 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to an increased rating for arteriosclerotic 
heart disease, status post coronary artery bypass graft, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for urticaria and 
erythema multiform with angioneurotic edema, currently 
evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April 1961 to October 
1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  In connection with this appeal the veteran testified 
before the undersigned in December 2002; a transcript of that 
hearing is associated with the claims file.  

The Board remanded this case in July 2003 for additional 
evidentiary development.  Thereafter, a May 2005 rating 
decision granted an increase, from the 30 percent rating 
assigned, for the service-connected arteriosclerotic heart 
disease, status post coronary artery bypass graft, to 60 
percent.  Also, entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities was also granted, as was basic eligibility to 
Dependents' Educational Assistance.  


FINDING OF FACT

In a letter received in May 2005, following the Board's 
remand of his claims, the veteran indicated that he is 
withdrawing his claims.  


CONCLUSION OF LAW

The criteria have been met for withdrawal of the veteran's 
substantive appeal concerning his claims for an increased 
rating for arteriosclerotic heart disease, status post 
coronary artery bypass graft, currently evaluated as 60 
percent disabling, and an increased rating for urticaria and 
erythema multiform with angioneurotic edema.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).

In his May 2005 letter, received after the Board's July 2003 
remand, the veteran stated that he is withdrawing his appeal 
for an increased rating for arteriosclerotic heart disease, 
status post coronary artery bypass graft, currently evaluated 
as 60 percent disabling, and an increased rating for 
urticaria and erythema multiform with angioneurotic edema.  
Since he is withdrawing his appeal concerning these claims, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Thus, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


